                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION
____________________________________
                                     )
RACHEL RAMSBOTTOM, et al.,           )
                                     )
                  Plaintiffs,       )    CIVIL ACTION
                                     )
v.                                   )   No.: 3:21-CV-00272
                                     )
LORIN ASHTON, et al.                 )   JURY TRIAL DEMANDED
                                     )
                  Defendants.        )
____________________________________)

                   DEFENDANT RED LIGHT MANAGEMENT, LLC’S
               MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

       Defendant Red Light Management, LLC (“Red Light”) respectfully moves this Court to

dismiss Plaintiffs’ Amended Complaint pursuant to Federal Rule of Civil procedure 12(b)(6). As

more fully set forth in Defendant’s accompanying Memorandum in Support of Defendant Red

Light’s Motion to Dismiss, Plaintiffs’ Amended Complaint should be dismissed since it fails to

state a claim upon which relief can be granted against Red Light because:

       (i)      It does not and cannot plead a single affirmative act by Red Light to
                facilitate or otherwise assist, i.e., participate in, the alleged Illegal Venture
                because Red Light did not represent Defendant Lorin Ashton at the time the
                alleged Illegal Venture allegedly damaged the Plaintiffs and therefore, the
                Complaint also fails to include a single allegation that Red Light undertook
                such act knowingly;

       (ii)     It does not include a single allegation that Red Light benefitted, financially
                or by receiving anything of value, from the alleged Illegal Venture and
                therefore, the Complaint also fails to include a single allegation that Red
                Light knowingly accepted benefits arising from the alleged Illegal Venture;

       (iii)    It states, in impermissibly conclusory terms, that Red Light knew or should
                have known Ashton was committing violations under the Act. Even
                accepting this allegation as true, it wholly fails to state a plausible TVPRA
                claim against Red Light because there are no facts even remotely suggesting
                Red Light knew or should have known that the venture it allegedly




    Case 3:21-cv-00272 Document 63 Filed 07/12/21 Page 1 of 4 PageID #: 394
              knowingly supported and allegedly knowingly benefited from was sex
              trafficking.


For these reasons, Red Light respectfully requests that the Court dismiss Plaintiffs’

Amended Complaint against it.



                                          Respectfully submitted,

                                          RED LIGHT MANAGEMENT, LLC

                                          /s/ Paige W. Mills
                                          Paige W. Mills
                                          pmills@bassberry.com
                                          Ashleigh D. Karnell
                                          ashleigh.karnell@bassberry.com
                                          BASS, BERRY & SIMS PLC
                                          150 Third Avenue South, Suite 2800
                                          Nashville, TN 37201
                                          T: 615-742-7770
                                          F: 615-742-0429

                                          Philip Goodpasture
                                          pgoodpasture@williamsmullen.com
                                          Brendan D. O’Toole
                                          botoole@williamsmullen.com
                                          Meredith M. Haynes
                                          mhaynes@williamsmullen.com
                                          Williams Mullen
                                          200 South 10th Street
                                          Richmond, VA 23219
                                          T: 804-420-6000
                                          F: 804-420-6507
                                          Counsel for Red Light Management, LLC




                                             2

    Case 3:21-cv-00272 Document 63 Filed 07/12/21 Page 2 of 4 PageID #: 395
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document is
being served through the Court’s Electronic Filing System, or via U.S. Mail, first class postage
prepaid, to all other parties on July 12, 2021:


 Phillip Miller                                    Robert A. Peal
 631 Woodland Street                               Mark W. Lenihan
 Nashville, TN 37206                               Grace A. Fox
 pmiller@seriousinjurylaw.com                      SIMS/FUNK, PLC
                                                   3322 West End Ave., Suite 200
 Brian Kent                                        Nashville, TN 37203
 M. Stewart Ryan                                   rpeal@simsfunk.com
 Alexandria MacMaster                              mlenihan@simsfunk.com
 LAFFEY, BUCCI & KENT, LLP                         gfox@simsfunk.com
 1100 Ludlow Street, Suite 300
 Philadelphia, PA 19107                            Kimberly S. Hodde
 bkent@lbk-law.com                                 HODDE & ASSOCIATES
 sryan@lbk-law.com                                 40 Music Square East
 amacmaster@lbk-law.com                            Nashville, TN 37203

 Counsel for Plaintiffs                            Stacey M. Ashby
                                                   Mitchell Schuster
                                                   MEISTER SEELIG & FEIN LLP
                                                   125 Park Avenue, 7th Floor
                                                   New York, NY 10017
                                                   sma@msf-law.com
                                                   ms@msf-law.com

                                                   Counsel for Lorin Ashton,
                                                   Amorphous Music, Inc., and
                                                   Bassnectar Touring, Inc.




                                               3

    Case 3:21-cv-00272 Document 63 Filed 07/12/21 Page 3 of 4 PageID #: 396
Russell B. Morgan                         Brian T. Boyd
Jason C. Palmer                           Bennett J. Wills
Rachel L. Sodée                           LAW OFFICE OF BOYD & WILLS
BRADLEY ARANT BOULT CUMMINGS              214 Overlook Cir., Ste. 275
LLP                                       Brentwood, TN 37027
1600 Division Street, Suite 700
P.O. Box 34002                            Counsel for Interactive Giving Fund
Nashville, Tennessee 37203
morgan@bradley.com

R. Scott McCullough                       Davis Fordham Griffin
MCNABB, BRAGORGOS, BURGESS &              Cynthia A. Sherwood
SORIN, PLLC                               Sherwood Boutique Litigation, PLLC
81 Monroe Avenue, Sixth Floor             201 4th Avenue North
Memphis, Tennessee 38103                  Suite 1130
smccullough@mbbslaw.com                   Nashville, Tennessee 37219
                                          davis@sherwoodlitigation.com
Jason C. Palmer                           cynthia@sherwoodlitigation.com
Bradley Arant Boult Cummings LLP
1600 Division Street, Suite 700           Counsel for Gnarlos Industries, LLC and
Nashville, Tennessee 37203                Carlos Donohue
jpalmer@bradley.com

Counsel for C3 Presents, LLC




                                   /s/ Paige W. Mills
                                   Paige W. Mills




                                      4

  Case 3:21-cv-00272 Document 63 Filed 07/12/21 Page 4 of 4 PageID #: 397
